Exhibit 99.1 The Apple REIT Ten, Inc. portfolio includes 43 Marriott®- and Hilton®-branded hotels with 5,452 guestrooms strategically diversified across 17 states. I am pleased to report that as of October 31, 2013, gross proceeds raised for the Company totaled $879 million. Our team remains focused on providing our shareholders with attractive returns through the acquisition and ownership of hotels and strategic capital management. The Apple REIT Ten portfolio of hotels achieved revenue per available room (RevPAR) of $84 for the third quarter of 2013, an average occupancy rate of 74 percent and an average daily rate (ADR) of $114. For the nine-month period ending September 30, 2013, RevPAR was $85, occupancy was 73 percent and ADR was $116. Based on hotel industry reports, we are entering the lodging marketplace at a time when new hotel supply across the broader markets remains constrained and demand for travel continues to strengthen. Although uncertainty surrounding U.S. government fiscal policies and associated potential government spending reductions could impact some of our markets, hotel industry analysts have continued to forecast industry improvement in revenue for the remainder of 2013 and into 2014 as compared to the previous year. During the third quarter of this year, Apple REIT Ten acquired eight hotels which included: a 120-room Hilton Garden Inn® in Maple Grove, MN; a 90-room Homewood Suites by Hilton® in Oklahoma City, OK; a 107-room Homewood Suites by Hilton® in Denton, TX; a 125-room Hampton Inn & Suites®, a 134- room Homewood Suites by Hilton® and a 127-room Courtyard® by Marriott® in Phoenix, AZ; and a 139- room Hampton Inn & Suites® and 123-room Homewood Suites by Hilton® in downtown Omaha, NE. In addition, Apple REIT Ten completed its $100 million investment in Cripple Creek Energy, LLC (CCE). Under the terms of the agreement, Apple REIT Ten’s investment will have a one year holding period which may be extended by CCE for an additional year. CCE has investments in the oil and gas business and Apple REIT Ten has a preferred interest in all of its assets. Apple REIT Ten will receive an annual return on this investment of 14 percent. Modified funds from operations (MFFO) for the third quarter of this year totaled $16.9 million, or $0.23 per share, and for the nine-month period ending September 30, 2013, MFFO was $40.2 million, or $0.57 per share. MFFO results for the same periods last year were $10.2 million, or $0.17 per share, and $26.5 million, or $0.51 per share, respectively. As our acquisition activity begins to stabilize and our period of ownership lengthens, year-over-year comparisons will become more meaningful. Apple REIT Ten paid distributions of $0.21 per share during the third quarter of this year. Our annualized distribution rate of approximately $0.825 is closely monitored, taking into account varying economic cycles and capital improvements, as well as current and projected hotel performance. Although we strive for consistency over the life of our program, we may make adjustments as needed, based on available cash resources. Also, due to the timing of acquisitions, depreciation deductions and fundraising, a portion of your 2013 distribution will be treated as return of capital for tax purposes. The Company currently has seven additional hotels under contract for purchase and our acquisition team continues to work to identify additional strategic real estate opportunities that we believe will grow the value of your investment and match fundraising. I am confident that our steady approach to hotel ownership and capital management will enable us to meet our goals over the long term. Thank you for your investment in Apple REIT Ten. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statements of Operations (Unaudited) (In thousands except statistical data) Three months ended Sept 30, 2013 Three months ended Sept 30, 2012 Nine months ended Sept 30, 2013 Nine months ended Sept 30, 2012 REVENUES Room revenue $ Other revenue Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Depreciation Acquisition-related costs Investment income ) Interest expense Total expenses $ NET INCOME Net income $ Net income per share $ MODIFIED FUNDS FROM OPERATIONS (A) Net income $ Depreciation of real estate owned Funds from operations (FFO) $ Acquisition-related costs Modified funds from operations (MFFO) $ FFO per share $ MFFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 74
